Howe Barnes/Hoefer Arnett ConferenceAugust 13, 2007 Steven R. Gardner President & CEO WWW.PPBI.NET 2 Forward-Looking Comments The statements contained herein that are not historical facts areforward looking statements based on management's currentexpectations and beliefs concerning future developments andtheir potential effects on the Company. There can be noassurance that future developments affecting the Company willbe the same as those anticipated by management. Actual resultsmay differ from those projected in the forward-lookingstatements. These forward-looking statements involve risks anduncertainties. These include, but are not limited to, the followingrisks: (1) changes in the performance of the financial markets, (2)changes in the demand for and market acceptance of theCompany's products and services, (3) changes in generaleconomic conditions including interest rates, presence ofcompetitors with greater financial resources, and the impact ofcompetitive projects and pricing, (4) the effect of the Company'spolicies, (5) the continued availability of adequate fundingsources, and (6) various legal, regulatory and litigation risks. 3 PPBI Overview Southern California Community Bank Data as of June 30, 2007 • Assets $720 million • Fully diluted shares 6,573,888 • Fully diluted BV $9.41 • Annualized ROAA 0.59% • Annualized ROAE 7.09% • NASDAQ National Market PPBI 4 PPBI Overview • Company History • Transitioning business model • Balance sheet strength • Favorable relative valuation 5 Today’s Agenda Three Phase Strategic Business Plan • Phase 1 - Recapitalize • Phase 2 - Growth • Phase 3 - Commercial Banking Model 6 Phase 1 What We Inherited Nationwide Subprime Lender • Assets $552 million • Loans million • Subprime loans 75% • NPA’s • Employees/Offices 334/10 7.8% • Under capitalized • Subject to Regulatory Enforcement • Employees/Offices334/10 7 Phase 1 Completed June 2002 • Assets $246 million • Loans $135 million • Employees/Offices 63/4 • Substantial reduction in risk • Recapitalized - Private Placement • Note and warrant issued • Regulatory concerns resolved 8 Phase 2 • Loan growth - Multi-family focus • Deposit growth - new products • Foundation set for transition 9 ($ in millions) $472 Loan Growth 10 Deposit Growth ($ in millions) $289 11 Phase 2 Completed 2004 • Assets $543 million • Loans $472 million • Secondary Offering $26 million • Note retired • Stage set for transition 12 Phase 3 Transition Business Model • Diversify Loan Portfolio 13 ($ in millions) $252 * Includes: All Commercial, C&I, & Land loans. Business and CRE Growth 14 Diversify Loan Portfolio Multifamily CRE Investor CRE business SBAC&I Other C&I 15 Year Qtr Loan Sales Gain $ Gain % 2005 Q1 $ 8,119 $ 69 0.86% Q2 $ 2,257 $ 25 1.12% Q3 $ 21,630 $ 269 1.25% Q4 $ 28,067 $ 227 0.81% 2006 Q1 $ 38,987 $ 393 1.01% Q2 $ 39,955 $ 472 1.18% Q3 $ 65,371 $ 1,462 2.24% Q4 $ 61,438 $ 1,325 2.16% 2007 Q1 $ 63,999 $ 1,034 1.62% Q2 $ 50,535 $ 1,015 2.01% (dollars in thousands) Loan Sales 16 Phase 3 Transition Business Model • Diversify Loan Portfolio • Business Banking 17 Relationship Marketing 18 As of June 30, 2007dollars in thousands Deposit Mix 19 dollars in thousands Deposit Mix 12/31/04 6/30/07 CD’s Consumer Business 20 Business Deposit Growth $50,409 (dollars in thousands) 21 Relationship Growth 12/31/ 2004 6/30/2007 No. Relationships 63 285 Loans $45,143,000 $317,934,000 Deposits $1,194,000 $31,550,000 22 Phase 3 Transition Business Model • Diversify Loan Portfolio • Relationship Banking • Expansion of Branch Network 23 LosAngeles Orange San Bernardino San Diego Riverside Imperial Kern San Luis Obispo SantaBarbara Ventura Existing Branch Southern California Market 24 California Market It’s the Economy 25 Source: U.S. Census Bureau Top 10 States by Population 06/30/2006 Population Projected Population Change 2006-2011 Rank State (#) Rank (#) 1 California 36,457,549 1 2,916,604 2 Texas 23,507,783 2 2,576,453 3 New York 19,306,183 11 415,083 4 Florida 18,089,888 3 2,337,241 5 Illinois 12,831,970 8 645,448 6 Pennsylvania 12,440,621 26 240,104 7 Ohio 11,478,006 20 249,073 8 Michigan 10,095,643 19 281,668 9 Georgia 9,363,941 4 1,287,542 10 North Carolina 8,856,505 6 722,691 California Market 26 Source: U.S. Census Bureau Top 10 States by Household Income Median Household Income Projected Median Household Change Rank State 07/31/2006 ($) Projected Growth 5 yr. Growth * Orange County 73,129 2 13,083 1 Connecticut 75,541 2 13,242 2 New Jersey 75,311 5 12,848 3 Maryland 74,879 4 13,089 4 Massachusetts 71,655 1 15,950 5 New Hampshire 67,354 3 13,174 6 Alaska 67,084 14 11,022 7 Hawaii 66,472 31 9,166 8 Virginia 65,174 6 12,031 9 Rhode Island 64,657 9 11,612 13 California 61,476 18 10,420 California Market 27 * 58 Counties in California Source: State of California Top 10 Counties by Population Population Projected Population Change Rank County 12/31/2006 (#) Rank 2006 - 2011 (#) 1 Los Angeles 10,245,572 1 632,312 2 Orange 3,072,336 4 227,348 3 San Diego 3,066,820 5 166,236 4 San Bernardino 1,991,829 3 301,703 5 Riverside 1,953,330 2 377,576 6 Santa Clara 1,773,258 9 105,511 7 Alameda 1,501,303 11 99,131 8 Sacramento 1,385,607 6 150,806 9 Contra Costa 1,029,377 12 77,326 10 Fresno 899,514 8 115,092 California Market 28 Orange Cty. So. Cal. National Business Growth 15.9% 15.7% 7.4% Payroll Growth 42.3% 45.1% 28.1% Employment Growth 17.0% 18.3% 7.5% Unemployment Rate 3.8% 4.6% 5.0% No. of Businesses 82,000 493,000 N/A Source: U.S. Census Bureau, 2002 data compared to 1997 Economic Strength 29 Risk Management Balance Sheet Strength 30 Multifamily Loan to Value 62.76 Debt Coverage Ratio 1.25 Average Balance $857,458 CRE Investor Loan to Value 61.89 Debt Coverage Ratio 1.33 Average Balance $1,202,960 CRE Business Loan to Value 59.17 Average Balance $808,948 Portfolio Characteristics 31 Delinquent Loansto Total Assets * Nationwide California PPBI ** Multi-Family 0.01% 0.03% 0.00% Commercial RE 0.09% 0.15% 0.02% Single Family 0. 48% 0.61% 0.06% Source: FDIC as of 3/31/07 * Includes past due 30-89 day, 90+ days and accruing, and non-accruals. ** PPBI as of 6/30/07 Asset Quality 32 NPA to Total Assets Asset Quality 33 Avg. LTM x PERatio Price toTangible BV CA Banks* 15.43x 212% PPBI Metrics* 9.41x 113% * As of 6/30/2007, Asset Size $500 Million to $1 Billion Source: Carpenter & Company Attractive Valuation Valuation relative to California Peers: 34 PPBI Summary • Transition to Commercial Bank • Low Risk Balance Sheet • On-going Expansion • Excellent time to invest Trust, Service, Commitment…That’s my Bank. WWW.PPBI.NET
